t c memo united_states tax_court education athletic association inc petitioner v commissioner of internal revenue respondent docket no 6396-98xx filed date bk is an entity exempt from federal_income_tax under sec_501 i r c as an organization described in sec_501 i r c e's exempt activity involves primarily the promoting of athletic education on its form_1023 application_for recognition of exemption e checked sec_509 i r c as the reason it was not a private_foundation e's sole source_of_income for the and years was from the sale of pickle cards a game of chance authorized by nebraska statute e paid and reported unrelated_business_income_tax for when e transmitted its forms 990-t exempt_organization business income_tax return for the years and e enclosed a check and attached a letter stating that the check was being delivered as an offer in settlement of r's audit of e's taxable_year r cashed the check subsegquently r determined that e did not meet the exception requirements of sec_509 i r c and was therefore a private_foundation held the sale of pickle cards is an unrelated_trade_or_business and income generated therefrom constitutes unrelated_business_taxable_income to e see sec_512 sec_513 i r c sec_1_513-1 through d income_tax regs held further respondent's determination that petitioner is not a publicly_supported_organization described in sec_509 i r c and is therefore a private_foundation is sustained held further respondent's cashing of petitioner's check submitted with a letter purportedly offering to compromise petitioner's unrelated_business_income_tax liability for does not constitute a valid offer_in_compromise see sec_7122 i r c 278_us_282 sec_301_7122-1 proced admin regs truman clare for petitioner william i miller for respondent memorandum opinion nims judge respondent determined that petitioner gualified for exemption from federal_income_tax under sec_501 as an organization described in sec_501 c respondent further determined that petitioner does not qualify for the exception from private_foundation categorization contained in sec_509 petitioner challenges respondent's determination by invoking the jurisdiction of this court for a declaratory_judgment pursuant to sec_7428 unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar this case was submitted on the stipulated record pursuant to rule the evidentiary facts and representations contained in the administrative record are assumed to be true see rule b background at the time the petition was filed petitioner's principal office was located in omaha nebraska petitioner was organized and incorporated on date under nebraska law as a nonprofit organization primarily to promote athletic education on its form_1023 application_for recognition of exemption petitioner checked sec_509 as the reason it was not a private_foundation on date the district_director issued a favorable determination_letter stating that petitioner was an organization exempt from federal income_taxation under sec_501 the letter also stated that petitioner was reasonably expected to be a publicly_supported_organization under sec_509 and b a vi the ruling stated that petitioner would be treated as a nonprivate foundation during an advance_ruling period ending date petitioner's sole source of support for its and years was income from the sale of pickle cards to liquor establishments in nebraska pickle cards are a game of chance authorized by nebraska statute see neb rev stat secs through supp certain sec_501 or organizations may apply for a license to conduct a lottery by the sale of pickle cards id at sec a licensed manufacturer of pickle cards sells or supplies the pickle cards to licensed distributors who then sell them to licensed organizations id at secs supp supp only licensed organizations may sell the pickle cards to licensed pickle card operators the pickle cards may be sold to the public only by licensed organizations or by licensed pickle card operators see neb rev stat secs 9-dollar_figure supp 9-dollar_figure supp 9-dollar_figure dollar_figure petitioner was a licensed organization under nebraska law on date petitioner submitted to respondent forms 990-t exempt_organization business income_tax return for the years and petitioner reported its income from the sale of pickle cards as unrelated_business_taxable_income ubti petitioner's gross_receipts from its pickle card sales for and were dollar_figure dollar_figure and dollar_figure respectively petitioner reported and paid unrelated_business_income_tax ubit in the amount of dollar_figure for petitioner further reported that it did not have ubit liability for and when it transmitted its forms 990-t for and and paid the tax_liability for petitioner attached a letter stating in pertinent part enclosed is a check in the amount of dollar_figure for payment in full of all assessed taxes and penalties for calendar_year it is my understanding that there were no taxes or penalties for and this check is being delivered to you as an offer in settlement in connection with the above-referenced tax audit and dispute it is a condition_precedent for the delivery of this check to the internal_revenue_service that it agree to the above after receiving the forms 990-t for and respondent cashed the check but did not propose additional taxes and did not issue a notice_of_deficiency on date respondent made a determination that petitioner was a private_foundation under sec_509 effective date however petitioner's sec_501 status remained undisturbed discussion the sole issue for decision is whether respondent correctly determined that petitioner an exempt_organization under sec_501 is not a publicly_supported_organization described in sec_509 and therefore is a private_foundation although the case was submitted on the stipulated record pursuant to rule petitioner bears the burden_of_proof as to whether it is a publicly_supported_organization as described in sec_509 a see rule c a sec_509 provides in pertinent part a general_rule ---for purposes of this title the term private_foundation means a domestic organization described in sec_501 other than-- an organization which-- a normally receives more than one-third of its support in each taxable_year from any combination of-- gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business within the meaning of sec_513 k k b normally receives not more than one- third of its support in each taxable_year from the sum of--- gross_investment_income and the excess if any of the amount of the unrelated_business_taxable_income as defined in sec_512 over the amount of the tax imposed by sec_511 respondent contends that petitioner is not a publicly_supported_organization pursuant to sec_509 because it received all of its support from pickle card sales which is an unrelated_trade_or_business petitioner must therefore be characterized as a private_foundation thus our determination hinges upon whether the pickle card sales constitute an unrelated_trade_or_business sec_511 imposes a tax on the unrelated_business_taxable_income of certain tax-exempt organizations including sec_501 organizations sec_512 defines unrelated_business_taxable_income as gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less allowable deductions sec_513 defines the term unrelated_trade_or_business as in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 emphasis added sec_513 through contains exceptions to the above general_rule but none of the exceptions are applicable in this case therefore income generated from the pickle card sales must be considered ubti if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1 513-l1 a income_tax regs emphasis added for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1 b income_tax regs the term trade_or_business is not precisely defined in the internal_revenue_code or the regulations promulgated thereunder however it is well established that in order for an activity to be considered a taxpayer's trade_or_business for purposes of sec_162 the activity must be conducted with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 when a corporate taxpayer is involved the determinative factor in resolving the trade_or_business issue is whether the activity was engaged in with the intent to earn a profit 78_tc_246 in this case petitioner's sole source_of_income was derived from the sale of pickle cards petitioner needed to make a profit from the pickle card sales in order to fund operations furthermore petitioner's gross_receipts from its pickle card sales for and were dollar_figure dollar_figure and dollar_figure respectively to produce these revenues petitioner must have conducted the pickle card sales with continuity and regularity therefore we hold that petitioner was engaged in a trade_or_business of selling pickle cards and regularly carried on such sales petitioner argues that its sale of pickle cards is not an unrelated_trade_or_business because under nebraska law only exempt_organizations may sell pickle cards and therefore petitioner does not compete with for-profit entities petitioner's line of reasoning has been rejected in an analogous situation by the united_states court_of_appeals for the ehkighth circuit the court_of_appeals to which this case would normally be appealable in 580_f2d_270 8th cir the taxpayer a sec_501 organization argued that income from an unrelated_trade_or_business may be taxed under sec_511 a only if the trade_or_business competes with a taxpaying entity since the taxpayer's bingo operation did not compete with taxpaying entities the taxpayer argued that it was not subject_to tax id after examining the legislative_history of sec_513 and the regulations thereunder the court_of_appeals held that the tax on unrelated_business_income is not limited to income earned by a trade_or_business whose operations compete with taxpaying entities id pincite accord 693_f2d_525 5th cir the regulations under sec_513 bolster our conclusion that competition is not essential to the taxability of unrelated_business_income see also 65_tc_620 where we stated that unfair competition plays a relatively insignificant role in the application of the amended unrelated business tax although sec_513 legislatively overrides the decision in clarence labelle post no vfw v united_states supra by creating a special exemption for bingo_games from the definition -- - of unrelated_trade_or_business we have recognized that the reasoning of that case remains sound see julius m israel lodge of b'nai b'rith no v commissioner tcmemo_1995_439 n affd 98_f3d_190 5th cir therefore the fact that petitioner did not compete with for-profit entities with respect to pickle card sales is not controlling sec_1_513-1 income_tax regs provides in part that a trade_or_business is related to an exempt_purpose only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is 'substantially related ' only if the causal relationship is a substantial one to be considered substantially related to exempt purposes the regulations regquire that income generated by the trade_or_business must contribute importantly to the achievement of the exempt_purpose id this determination depends upon the facts and circumstances involved id in this case pickle card sales did not contribute in the manner contemplated by sec_513 and the regulations thereunder petitioner argues that since all proceeds from the sales were used to further petitioner's exempt_activities the income from pickle card sales is not ubti petitioner's argument ignores the plain language of sec_513 and the regulations thereunder which it bears repeating provide that mere production_of_income to fund an exempt organization's activities is insufficient to establish a substantial causal relationship between the trade_or_business and the exempt activity it follows that income generated from pickle card sales was derived from an unrelated_trade_or_business accordingly pickle card sales income is ubti for purposes of sec_512 since all of petitioner's gross_receipts were derived from pickle card sales and the sale of pickle cards constitute ubti to petitioner we sustain respondent's determination that petitioner is not a publicly_supported_organization described in sec_509 and is therefore a private_foundation we note petitioner's assertion that respondent accepted a purported offer_in_compromise in response to which respondent allegedly agreed that the pickle card sales were not unrelated_business_income ubi and is therefore barred from asserting that the pickle card sales were ubti a fair reading of the contents of the letter attached to petitioner's check leads us to conclude that the letter merely constituted a settlement offer to resolve the dispute resulting from the irs audit of petitioner's and years in any event petitioner's so-called offer_in_compromise does not comply with the specific requirements of sec_7122 and the regulations thereunder and must also fail for that reason see 278_us_282 all contentions not addressed are either not germane or unpersuasive to reflect the foregoing decision will be entered for respondent
